                                                                    FILED IN OPEN COURT
                                                                    ON~l:i/go      1'!§
                                                                .      US D~~~ilr., Clerk
                 IN THE UNITED STATES DISTRICT couifstemDlstrlctofNC
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           NO. 5:18-CR-00526-D

UNITED STATES OF AMERICA

             v.

SAMUEL MOLINA

                            ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a plea of guilty by the defendant on

November 25, 2019 to offenses in of violation of 21 U.S.C. §§ 841(a)(l) and

841(b)(l)(A), and 18 U.S.C. § 924(c)(l)(A)(i), and further revidence of record and as

presented by the Government, the Court finds that the following personal property is

hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l), to wit:

      (a) Mossberg, model 715T, .22 caliber, semiautomatic rifle, bearing serial

          number NC3687699;

      (b) Diamondback, model DB-15, .223 caliber, semiautomatic rifle, bearing

          serial number DB 1550477;

      (c) High Point, model 995, 9mm caliber, semiautomatic rifle, bearing serial

          number A25238; and

      (d) Any and all related magazines and ammunition;
                            \
      AND WHEREAS, by virtue of said finding, the United States is now entitled

to possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

      It is hereby ORDERED, ADJUDGED and DECREED:

                                           1
       1.   That based upon the Guilty Plea as to the defendant, the United States is

hereby authorized to seize the above-stated personal property, and it is hereby)

forfeited to the United States for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R.

Crim. P. 32.2(b)(4)(A), this Order shall become final as to the defendant at sentencing.

      2.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section cif the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).
                    · I
       SO ORDERED. This~ day of _ March
                                  _ _ __, 2020.




                                        United States District Judge




                                           2
